Citation Nr: 0712801	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
foot fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
February 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In correspondence dated in April 2004 and May 2004 (See VA 
Form 21-4138, Statement in Support of Claim, and a VA 646, 
Statement of Accredited Representative, respectively) the 
veteran discusses direct service connection for a left ankle 
condition.  As this issue is not currently before the Board, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1. In April 2003, the veteran disagreed with a March 2003 
rating action which denied a compensable rating for residuals 
of a left foot fracture.

2. The veteran did not timely perfect his appeal after 
issuance of the March 17, 2004 statement of the case (SOC).


CONCLUSION OF LAW

The appellant has not submitted a timely appeal as to the 
March 2003 rating decision that denied a compensable rating 
for residuals of a left foot fracture.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD), and, after an SOC is furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2006).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  The Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is adequate or timely, at any stage in a 
proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such a question.  When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d) (2006).

The RO notified the appellant of the March 2003 decision to 
deny a compensable rating for residuals of a left foot 
fracture.  This notice also informed him of his appellate 
rights.  A timely notice of disagreement dated April 28, 2003 
is of record.  The RO issued him a statement of the case on 
March 17, 2004.  To perfect the appeal, he had to file a 
substantive appeal with the RO within 60 days of the issuance 
of the statement of the case or within a year of the date of 
the notice advising him of the rating action denying a 
compensable rating for residuals of a left foot fracture.

After the March 2004 SOC, a VA Form 21-4138, Statement in 
Support of Claim, and a VA 646, Statement of Accredited 
Representative, were received in April 2004 and May 2004, 
respectively, within 60 days of the March 2004 SOC.  Neither 
of these documents, however, mentions the evaluation of the 
service-connected left foot fracture.  Rather, they discussed 
the claim for service connection for left ankle disability.

The Written Brief Presentation submitted to the Board in 
November 2006, more than sixty days after issuance of the 
March 17, 2004 statement of the case, is too late to be 
considered a timely substantive appeal, although it does list 
the issue as the evaluation of the service-connected left 
foot fracture.  The November 2006 presentation and other post 
SOC correspondence submitted by the veteran and his 
representative were received more than one year after notice 
of the March 2003 rating decision.  Therefore, by law, the 
Board finds that the appeal was not timely filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

By letter dated December 21, 2006, the Board informed the 
appellant and his representative of these facts.  The Board 
set forth the law concerning its jurisdiction, the timeline 
of events in this case, and the reasoning why the Board 
intended to dismiss the appeal for lack of jurisdiction.  The 
letter noted that 38 C.F.R. § 20.101(d) required the Board to 
provide him with notice of the potential jurisdictional 
defect and provide an opportunity to present argument or 
evidence relevant to the jurisdictional question.  The Board 
provided the appellant with 60 days to respond, after which, 
the veteran responded in December 2006.  In his response, the 
veteran argued that the above discussed April 2004 VA Form 
21-4138 acted as his substantive appeal.  Upon review of the 
April 2004 document, the Board notes that the veteran stated 
he would like the Board to "find new and material medical 
evidence for direct service connection for my left ankle".  
As stated above, the Board finds that this correspondence 
made no mention of the present issue of entitlement for a 
compensable rating for a left foot fracture of the left foot.  
Thus, it cannot act as a substantial appeal for the 
evaluation of the left foot fracture.

The Board notes that the law is clear that the substantive 
appeal must be filed within 60 days of the statement of the 
case or within one year of the initial decision. Although the 
veteran may have had the intent to appeal during that time 
frame, mere "intent" does not meet the requirements of the 
law that the appeal must be filed.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.

Given that the appellant has not submitted a timely 
substantive appeal with regard to the rating action, the 
Board is without appellate jurisdiction to consider the 
issue. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.101 (2006).  Veterans Claims Assistance Act of 2000 
(VCAA), which redefined VA's duty to assist and enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim, is inapplicable to this 
case, the disposition of which is based on a lack of 
jurisdiction.


ORDER

A timely substantive appeal was not received as to the March 
2003 rating decision denying the veteran a compensable rating 
for residuals of a left foot fracture, and the appeal is 
dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


